 

Case 4:20-mj-09010-N/A-LCK Document1 Filed 10/29/20 Page 1of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
“4 ' ‘ DISTRICT of ARIZONA
United States District Court °
, United States of America DOCKET NO.
Vv.
Ezequiel Rodriguez NIAGISTRA ASE
YOB: 1988; Citizen of Mexico BV v9 ) bs U Mi J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR ¥ LOLATION:

On or about October 28, 2026, at or near Three Points, in the District of Arizona, Ezequiel Rodriguez, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Del Rio, Texas on March 20, 2015, and without obtaining the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Ezequiel Rodriguez isa citizen of Mexico. On March 20, 2015, Ezequiel Rodriguez was lawfully denied admission,
excluded, deported and removed from the United States through Del Rio, Texas. On October 28, 2026, agents found
Ezequiel Rodriguez in the United States at or near Three Points, Arizona, without the proper immi gration documents.
Ezequiel Rodriguez did not obtain the express consent of the Attorney General or the Secretary of the Department
of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF CQ CAINANT (offielaltitte)
Being duly sworn, I declare that the foregoing is Ye .
true and correct to the best of my knowledge. - Tate Za
JSHAIC OFFICIAL ‘LE
AUTHORIZED AUSA /s/ Julie Sottosanti noe sey 0 Border Patrol Agent
SOTTOSANT Andrew J. Carpenter

Date: 2020.10.2909:39.57
<Oreg

 

Sworn by telephone _x

 

 

DATE
October 29, 2020

 

 

 

 

 

 

 
